871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Frank DICICCA and Faris Fahmy.
Nos. 89-1050 to 89-1052.
United States Court of Appeals, Federal Circuit.
March 28, 1989.

Before FRIEDMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
The decisions of the Board of Patent Appeals and Interferences of the United States Patent and Trademark Office (Board), affirming the examiner's rejections of all the claims in the appellants' three patent applications under 35 U.S.C. Sec. 103 (1982), are affirmed on the bases of the Board's opinions and the opinions denying reconsideration.